Citation Nr: 0505954	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance.

2.  Entitlement to a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from June 1956 to June 1959, 
from November 1959 to October 1962, and from November 1962 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that veteran also disagreed with the May 2002 
denial of entitlement to specially adapted housing.  However, 
the RO resolved that issue in the veteran's favor in an April 
2004 rating decision.  Therefore, that matter is not 
currently before the Board.    

The issue of entitlement to special monthly compensation by 
reason of need for regular aid and attendance is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The RO has established the veteran's entitlement to specially 
adapted housing.  


CONCLUSION OF LAW

Entitlement to a special home adaptation grant is not 
established.  38 U.S.C.A. 
§ 2101 (West 2002); 38 C.F.R. §§ 3.809, 3.809a (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Although there has been no compliance with the VCAA on this 
issue, the Board finds that the notice and assistance 
provisions of the VCAA are not applicable since as explained 
below, the claim involves the purely legal question of 
entitlement to benefits under VA law and regulations.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Therefore, the Board will proceed to 
evaluate the appeal.

The veteran perfected an appeal of the RO's denial of 
entitlement to a special home adaptation grant.  VA 
regulation specifies that a certificate of eligibility for a 
special home adaptation grant under 38 U.S.C.A. § 2101(b) 
(West 2002) may be issued if certain requirements are met.  
38 C.F.R. § 3.809a (2004).  The first requirement is that the 
veteran is not entitled to a certificate of eligibility for 
specially adapted housing under 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.809.  38 C.F.R. § 3.809a(a).  In this case, in 
an April 2004 rating decision, the RO established the 
veteran's entitlement to specially adapted housing.  
Therefore, the veteran is not legally entitled to a special 
home adaptation grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.  Accordingly, the veteran's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).


ORDER

Entitlement to a special home adaptation grant is denied. 

REMAND

Regarding the veteran's claim for special monthly 
compensation by reason of need for regular aid and 
attendance, the VCAA, discussed above, which was enacted in 
November 2000, is applicable.  In pertinent part, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, there is no correspondence or other type of document that 
explains to the veteran the evidence needed to substantiate 
the claim or that explains which portion of that evidence, if 
any, the veteran has the responsibility to provide, and which 
portion of the evidence, if any, VA is obligated to obtain or 
will attempt to obtain on the veteran's behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Board regrets the 
additional delay that will result from this remand, but finds 
it necessary in order to ensure that the veteran has received 
all notice required by law.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for special 
monthly compensation by reason of need 
for regular aid and attendance, and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) (West 2002) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of any evidence received or secured since 
the May 2004 statement of the case.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


